   Case 1:20-cr-00067-EK Document 10 Filed 03/12/20 Page 1 of 4 PageID #: 35




DMP:SK/AFM/MTK
F. #2016R02228


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X


UNITED STATES OF AMERICA                               INFO RM ATI ON


       - against -                                     Cr. No. 20-67(EK)
                                                       (T. 18, U.S.C., §§ 981(a)(1)(C), 1349
SERGEY DENISOFF,                                        and 3551 et seq.; T. 21, U.S.C.,
                                                        § 853(p); T. 28, U.S.C., § 2461(c))
                        Defendant.


                                        X


THE UNITED STATES ATTORNEY CHARGES:

                               WIRE FRAUD CONSPIRACY


               1.     In or about and between September 2014 and December 2016, both

dates being approximate and inclusive, within the Eastern District of New York and

elsewhere, the defendant SERGEY DENISOFF,together with others, did knowingly and

intentionally conspire to devise a scheme and artifice to defiraud brands, advertising

platforms and others in the digital advertising industry, and to obtain money and property

from brands, advertising platforms and others in the digital advertising industry by means of

one or more materially false and fraudulent pretenses, representations and promises, and for

the purpose of executing such scheme and artifice, to transmit and cause to be transmitted by

means of wire communication in interstate and foreign commerce, writings, signs, signals.
   Case 1:20-cr-00067-EK Document 10 Filed 03/12/20 Page 2 of 4 PageID #: 36




pictures and sounds, to wit: electronic communications to computers and servers in the

United States and elsewhere, emails and other online communications and monetary

transfers, contrary to Title 18, United States Code, Section 1343.

              (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                          CRIMINAL FORFEITURE ALLEGATION


              2.      The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c), which require any person convicted ofsuch offense to forfeit any property,

real or personal, constituting or derived from proceeds obtained directly or indirectly as a

result of such offense.


              3.      If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:

                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;
        Case 1:20-cr-00067-EK Document 10 Filed 03/12/20 Page 3 of 4 PageID #: 37


•V



     it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

     to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable

     property described in this forfeiture allegation.

                   (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

     Code, Section 853(p); Title 28, United States Code, Section 2461(c))




                                                         RICHARD P. DONOGHUE
                                                         UNITED STATES ATTORNEY
                                                         EASTERN DISTRICT OF NEW YORK




                                                          ACTING
                                                          PURSUANTT
               Case 1:20-cr-00067-EK Document 10 Filed 03/12/20 Page 4 of 4 PageID #: 38

F.#201602228

FORM DBD-34         No.
JUN.85


                           UNITED STATES DISTRICT COURT

                                         EASTERN DISTRICT o/NEW YORK

                                                CRIMINAL DIVISION


                                  THE UNITED STATES OF AMERICA
                                                             VS.




                                                  SERGEYDENISOFF,

                                                                                       Defendant.


                                                INFORMATION
                                    (T. 18, U.S.C., §§ 981(a)(1)(C), 1349 and 3551
                                         T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))
                          A true bill.



                                                                                         Foreperson



                    Filed in open court this              day, of      A.D. 20

                                                                                              Clerk




                    Bail, $


                        Saritha Komatireddy, Michael T. Keilty and Alexander F, Mindlin
                                    Assistant U.S. Attorneys (718)254-7000
